Order entered January 22, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00988-CV

                                COREY STEELE, Appellant

                                              V.

                         MARK HUMPHREYS, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-04082

                                          ORDER
       Before the Court is appellant’s January 17, 2020 motion, requesting findings pursuant to

rule 296 of the Texas Rules of Civil Procedure concerning this Court’s January 9, 2020 order

denying his motion to supplement the clerk’s record. See TEX. R. CIV. P. 296. Because it is not

appropriate for an appellate court to make findings of fact and conclusions of law, we DENY the

motion.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE